Citation Nr: 1605682	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  05-02 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD), to include a rating in excess of 30 percent prior to March 20, 2014.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.
 
This case was previously before the Board in January 2010 and March 2013.  Both times the Board remanded this case back to the RO for further development.  After further developing the record, the RO recertified the matter back to the Board for further appellate review.

The Board also notes that the Veteran's November 2015 appellant brief characterizes this appeal as having five issues: entitlement to service connection for a lumbar spine disorder, a cervical spine disorder, and a right shoulder disorder; as well as entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), and entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  However, service connection was granted for the Veteran's cervical spine and lumber spine disorder, service connection for a cervical spine disorder in May 2015.  TDIU was also granted.  As such, those issues are no longer before the Board.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's current right shoulder disorder either began during or was otherwise caused by his military service.

2.  The Veteran's PTSD was manifested by occupational and social impairment with reduced reliability prior to March 20, 2014, but was not manifested by total occupational and social impairment or occupational and social impairment with deficiencies in most areas.

3.  The Veteran's PTSD has not caused total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for a 50 percent rating for PTSD were met as of December 14, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Right Shoulder

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

The Veteran contends that he is entitled to service connection for a right shoulder disorder.  Specifically, the Veteran contends that his currently diagnosed right shoulder disorder was the result of a helicopter crash that he survived during a period of active duty, and that his injury was aggravated by his subsequent periods of active duty, active duty for training, and inactive duty for training.

A review of the Veteran's service treatment records indicates that the Veteran was treated for back pain in August 1964 after a helicopter crash.  An October 1990 entry in the Veteran's service treatment records indicates that the Veteran reported pain in his right shoulder.

As previously noted the Veteran served on active duty November 1963 to November 1965.  Subsequently the Veteran served as a reservist.  As a result the Veteran underwent service medical examinations and provided medical histories in July 1963, November 1963, August 1965, December 1981, August 1984, August 1988, November 1992, and May 1998.  From July 1963 to May 1998, the Veteran's upper extremities, to include strength and range of motion, were all evaluated as normal.  From July 1963 to May 1998, the Veteran reported that he was in either good, very good, or excellent health, and that he did not have then, nor had he ever had, a painful or "trick" shoulder or elbow.

A December 1993 medical opinion, presumably generated for the purposes of a worker's compensation claim, indicated that the Veteran injured his shoulder in November 1993 while working in a civilian capacity.  The record indicated that the Veteran's right shoulder disorder was detected on X-ray as well as magnetic resonance imaging (MRI) studies.  The Veteran was treated with physical therapy and lidocaine injections.

A subsequent January 1994 medical opinion, from the same private physician, indicated that the conservative treatment program had failed.  As a result the physician recommended a rotator cuff repair.

A December 1996 medical record, from the same physician, indicated that the Veteran's right shoulder disorder was the result of an accident at his workplace.  Specifically, the Veteran was lifting freezer panels with another worker, when the panels fell against the Veteran, causing his right shoulder disorder.  This record also indicated that the Veteran underwent reconstructive right shoulder surgery in June 1994.

In a March 2002 medical record, the Veteran reported a history of problems with his right shoulder to a private physician.  The Veteran indicated that the pain had been caused by digging, and that he had had surgery in the late 1990s as a result.  The Veteran further indicated that the believed the surgery was a rotator cuff repair, but that he was not sure.

The Veteran indicated in a December 2002 private medical record that his shoulder pain was the result of an industrial accident.

The Veteran was examined at a VA facility in November 2004.  The Veteran reported that he was experiencing pain and stiffness in his shoulder.  The Veteran denied heat, swelling, redness, instability, or locking.  The examiner diagnosed the Veteran with a right shoulder disorder.  The examiner also indicated that there was evidence that the Veteran's range of motion was limited to approximately 20 degrees from full passive forward elevation.

The Veteran was also examined at a VA facility in February 2012 where he reported pain on movement of his right shoulder as well as swelling.  The examiner diagnosed the Veteran with a right shoulder disorder, which he stated was consistent with a massive rotator cuff repair.  The examiner also noted that the Veteran's service treatment records did not memorialize a right shoulder injury.  The examiner opined that it would be very unlikely for a helicopter accident to lead to the Veteran's pathology without eliciting an evaluation in service.

A February 2012 radiology report of the Veteran's right shoulder noted an impression of degenerative changes at the right shoulder joint as well as at the acromioclavicular articulation.

In June 2014 the Veteran was once again examined at a VA facility.  The examiner recorded the Veteran's symptoms and measured the his range of motion.  In a May 2015 addendum to the examination, the examiner once again opined that the Veteran's right shoulder disorder was more likely than not unrelated to service, because a review of the service treatment records did not reveal treatment for a shoulder injury.

It is undisputed that the Veteran currently has a right shoulder disorder, because treatment for a right shoulder disorder has been documented by private medical records from  December 1993, January 1994, December 1996, March 2002, and December 2002.  Furthermore this determination was confirmed by VA examinations in November 2004, February 2012, and June 2014 as well as a radiology report from February 2012.

Nevertheless, the weight of the evidence does not support a finding of an in-service incurrence or aggravation of a disease or injury.  The Board notes that the Veteran reported surviving a helicopter crash and being hospitalized after it, and that this report is corroborated by the Veteran's service treatment records.  Nevertheless, as previous VA examiners have noted, the Veteran was treated for back pain rather than right shoulder pain after the helicopter crash.

The Board also notes that the Veteran first reported pain in his right shoulder in October 1990.  By this point in time, however, the Veteran was a reservist.  Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing injury in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The term "active military, naval, or air service" is further defined as (1) active duty or a period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and (2) any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  See 38 U.S.C.A. § 101(24).  Service connection for a disability arising from inactive duty training is permitted only for injuries, not diseases, incurred or aggravated in the line of duty (with the exceptions for acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident, not pertinent here).  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  

There is no way to determine from the October 1990 medical record whether the Veteran's reported right shoulder pain was the result of a particular incident, and, if so, when that incident occurred.  Moreover, a November 1992 medical examination indicated that the Veteran's upper extremities were evaluated as normal, and the Veteran indicated, in his November 1992 medical history, that he did not have, nor had he ever had, a painful or "trick" shoulder or elbow.  Accordingly, even to the extent that such right shoulder pain was the event of an incident that occurred during a period of active duty, active duty for training, or inactive duty for training; (which the Board is unable to determine at this time) it apparently resolved prior to November 1992 when he filled out his report of medical history.

Finally, the weight of the evidence simply does not support a medical nexus between the Veteran's current right shoulder disorder and the helicopter crash that he asserts was the in-service incurrence of his injury.  Private medical records, from December 1993, January 1994, and December 1996 suggest the Veteran's current right shoulder disorder was caused by an industrial accident in November 1993.  The Board also notes that after three separate VA examinations, in November 2004, February 2012, and June 2014, no examiner has found the Veteran's current right shoulder disorder to have resulted from his in-service helicopter crash.  The only opinion that the Veteran offers in support of his claim is his own.  However, while the Veteran is certainly competent to testify as to his experiences with shoulder pain, determining the etiology of an internal shoulder process is a matter medical complexity and the Veteran lacks the medical training or expertise needed to make such a connection.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As described, the weight of the evidence simply fails to demonstrate that the Veteran's current right shoulder disability resulted from his military service, to include his in-service helicopter crash.  As such entitlement to service connection for a right shoulder disorder is denied.

Posttraumatic Stress Disorder

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluations assigned and evaluation of the medical evidence since the grant of service connection consideration of the appropriateness of a "staged rating" is required.

The Veteran contends that he is entitled to a disability rating in excess of 70 percent for PTSD.  The Veteran first filed for service connection for PTSD in May 2003.  In May 2004, the RO denied the Veteran's claim for service connection.  The Veteran filed a notice of disagreement, and the Veteran was granted service connection in January 2005 and assigned an initial rating of 30 percent effective May 2003.  In December 2010, the Veteran filed a claim for an increased rating, alleging that his PTSD had gotten worse.  The RO denied the Veteran's claim for an increased rating in September 2011, which the Veteran appealed.  In March 2015, a 70 percent rating was assigned, effective March 20, 2014.  As such, the Board will first consider whether a rating in excess of 30 percent is warranted earlier than March 20, 2014; and then will consider whether a rating in excess of 70 percent is warranted for the Veteran's PTSD after that date.

The Veteran's PTSD rating has been assigned pursuant to 38 C.F.R. § 4.130,  Diagnostic Code 9411.  A 30 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. At 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Evidence From December 2010 to Present

In December 2010, the Veteran submitted a statement indicating that his PTSD had gotten worse.

The Veteran was examined at a VA facility in February 2011.  The Veteran reported having nightmares about danger and combat two to three times per week. The Veteran also indicated that he was socially isolated and had problems with anger control.  The examiner opined that the Veteran's PTSD was somewhat worse than what was noted on his previous VA examination.  The examiner also indicated that the Veteran was experiencing a moderate degree of impairment of social functioning and a moderate degree of impairment in occupational functioning.

In February 2011, the Veteran submitted a private medical opinion from a licensed therapist.  The therapist indicated that the Veteran's symptoms had intensified to include flashbacks, intrusive thoughts, nightmares, concentration problems, feeling on guard, exaggerated startle response, depression, feelings of worthlessness and guilty, and extreme lack of ambition, and that the Veteran was being treated with individual and group therapy sessions.  The therapist opined that the Veteran was 100 percent disabled, and that the Veteran no longer had the skills to secure and maintain employment.

In February 2011, the Veteran submitted a statement written by one of his friends that he knew from when he was a reservist.  The Veteran's friend indicated that the Veteran had told his friend about his experiences during the Vietnam War, and that these experiences definitely had a negative effect on the Veteran's life.

The Veteran also submitted a March 2011 statement from one of his neighbors.  The neighbor indicated that, having known the Veteran for so long, he had not doubt that the Veteran had mental problems, and that the Veteran was a very nervous person.

In a June 2011 statement the Veteran wrote that he had reoccurring dreams in which he would have to pack a dead body into a body bag and load it on a helicopter or dreams where he would be reassembling dismembered dead soldiers.  Medical records from June 2011 indicated that the Veteran appeared to have good grooming and a normal speech rate, was oriented to person, place, time, and situation, was not paranoid, and had good insight and judgment.

The Veteran was once again examined at a VA facility in February 2013.  The examiner determined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational takes, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.

A January 2014 medical record indicates that the Veteran was divorced but continued to have contact with his two adopted children.  The Veteran also indicated that he had adopted the military as his family.

In June 2014, the Veteran was once again examined at a VA facility.  The examiner determined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as well.

From December 2010 to March 2014

As previously noted prior to March 20, 2014, the Veteran was assigned a 30 percent rating for PTSD, pursuant to 38 C.F.R. § 4.130,  Diagnostic Code 9411.  There are currently three medical opinions of record relevant to determining the severity of the Veteran's mental disability prior to March 21, 2014: the February 2011 VA examination, the February 2011 private medical opinion, and the February 2013 VA examination.  There is very limited information from treatment records, as the Veteran does not appear to seek much psychiatric treatment. 

The Board finds that the February 2011 private medical opinion should be afforded little to no weight in determining the severity of the Veteran's disability.  The private medical opinion, a single page business letter, after listing the Veteran's symptoms essentially offers conclusory statements indicating that the Veteran is no longer employable.  Moreover, it concludes that the Veteran is totally socially and occupationally impaired, yet offers no explanation as to the fact that the Veteran continues to have friends and has a relationship with his children.  Thus, the social workers assessment is found to have diminished probative value due to the poor rationale and incongruence with the evidence of record.  The social worker does not state is the methodology used to determine the level of occupational and social impairment, or how that methodology was applied to the facts of the case.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).  By contrast the February 2011 and February 2013 VA examinations are based on sufficient facts, used reliable methodology, and applied the methodology to the facts, and thus the Board affords both opinions great weight.

The Veteran meets the rating criteria for a disability rating of 50 percent, because the weight of the evidence indicates that his PTSD caused occupational and social impairment with reduced reliability and productivity.  The February 2011 VA examination acknowledged that the Veteran's PTSD had gotten worse since his last examination, which supported a 30 percent rating, and the examiner opined that the Veteran's PTSD caused moderate occupational and social impairment.  Based on the symptoms listed in the examination report, the Board finds a sufficient basis, after resolving all reasonable doubt in the Veteran's behalf, to find that the Veteran's occupational and social impairment rises to the level of reduced reliability and productivity as of the date his claim was received.  The Veteran, therefore, meets the criteria for a 50 percent rating as of December 14, 2010 the date he filed for an increased rating.  38 C.F.R. § 4.130, General Rating for Mental Disorders.

The Veteran PTSD symptomatology does not meet the criteria for a 70 percent rating prior to March 2014.  A 70 percent rating is assigned when the symptoms are manifested by occupational and social impairment, with deficiencies in most areas.  As previously noted, the February 2011 VA examination indicated that the Veteran's PTSD cause moderate occupational and social impairment.  This conclusion is further bolstered by a June 2011 medical record which indicated that the Veteran demonstrated good grooming and judgment and was oriented to person, place, time, and situation.  In July 2011, the Veteran was noted to have good insight and judgment, good grooming, normal speech, full orientation, and no hallucinations or delusions.  The Veteran was noted to have a depressed mood and affect.  The Board finds that moderate impairment does not rise to the level of deficiencies in most areas.  The February 2013 VA examiner after meeting with the Veteran and reviewing his records concluded that the Veteran's PTSD symptomatology did not cause social and occupational impairment with deficiencies in most areas.  Additionally, the Board notes a January 2014 medical record indicating that the Veteran maintained contact with his two adopted children.   Id.

Finally, the Veteran is only entitled to a 100 percent if the he can demonstrate total occupational and social impairment.  Although the Veteran is socially withdrawn the record indicates that he has some friends.  Two of them, one a former coworker and another a neighbor, submitted affidavits on the Veteran's behalf indicating how long they had known the Veteran.  The fact that the Veteran has some friends indicates that he is not totally socially impaired, and, therefore, does not meet the criteria of total social impairment.  Furthermore, the Board notes that although all of the VA examinations conducted prior to March 20, 2014 indicated some occupational impairment.  None of them, however, indicated total occupational impairment, and, the weight of the evidence of record simply does not support a finding that the Veteran meets the criteria of total occupational impairment.  Additionally, as previously noted, a January 2014 medical record indicates that the Veteran maintained contact, and therefore at least some kind of social relationship, with his adopted children.  The Veteran is, therefore, not entitled to a disability rating of 100 percent prior to March 20, 2014.  38 C.F.R. § 4.130, General Rating for Mental Disorders.

Effective March 20, 2014

As previously noted, a 70 percent rating was assigned for the Veteran's PTSD effective March 20, 2014, pursuant to 38 C.F.R. § 4.130,  Diagnostic Code 9411.  The only disability rating in excess of 70 percent on the General Rating for Mental Disorders is 100 percent.  As previously noted,  the Veteran is only entitled to a 100 percent schedular rating for PTSD if the evidence demonstrates total occupational and social impairment.  As explained above, the evidence of record prior to March 2014 did not show total social and occupational impairment as a result of the Veteran's psychiatric symptomatology.  The only pertinent medical opinion opining on the Veteran's level of occupational and social impairment after March 2014 is the June 2014 VA examination.  Unlike the previous examinations, it only provides a recent, less detailed history.  The examination is silent on whether or not the Veteran has any friends, but it did state that the Veteran lives alone.  The examination is also silent regarding the Veteran's global assessment of functioning  (GAF) score.  The examiner did observe that the Veteran was adequately dressed and groomed and that his speech was coherent and goal directed.  However, the examiner's ultimate conclusion was that the Veteran's PTSD did not cause total social and occupational impairment.  Therefore, the Veteran is not shown to meet the criteria for a disability rating of 100 percent at any time.

Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extraschedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected psychiatric disability are adequate in this case.  As noted, Vazquez-Claudio directed the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the psychiatric symptomatology.  As such, the Board concludes that referral for extraschedular consideration is not warranted in this case.

Furthermore, as previously noted the Veteran has already been granted TDIU throughout the period on appeal.  Thus the Board finds that consideration of extraschedular TDIU, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), is not warranted at this time.




ORDER

Service connection for a right shoulder disorder is denied.

A disability rating of 50 percent for PTSD from December 14, 2010 to March 19, 2014 is granted; subject to the laws and regulations governing the award of monetary benefits.

A disability rating of in excess of 50 percent for PTSD prior to March 19, 2014 is denied.

A disability rating in excess of 70 percent for PTSD is denied.

____________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


